Citation Nr: 0921950	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-00 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for rectal cancer 
(claimed as colon cancer), to include as secondary to 
herbicide exposure.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for a heart 
condition, to include hypertension and atherosclerosis.  

3.  Entitlement to service connection for a heart condition, 
to include hypertension, atherosclerosis, and atrial 
fibrillation.


REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1944 to 
September 1945 and from June 1952 to November 1981, to 
include service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above-referenced 
claims.  

A Travel Board hearing was scheduled before a Veterans Law 
Judge in March 2009 at the RO, for which the Veteran failed 
to appear.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a heart condition being 
remanded is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed rectal cancer was not 
incurred in or aggravated by his period of active service.

2.  In November 1982, the RO denied entitlement to service 
connection for a heart condition.  The Veteran did not 
perfect an appeal of that decision, and it became final.

3.  Evidence received since the November 1982 rating decision 
does relate to an unestablished fact necessary to 
substantiate the claim for service connection for a heart 
condition, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  Rectal cancer was neither incurred in nor aggravated by 
the Veteran's period of active service.  38 U.S.C.A. §§ 1110, 
1112, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.309 (2008).

2.  The November 1982 RO decision which denied the Veteran's 
claim of entitlement to service connection for a heart 
condition is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.104(a); 20.1103 (2008).

3. Subsequent to the November 1982 RO decision, new and 
material evidence to reopen the claim for service connection 
for a heart condition has been received.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letter dated in November 2005, the Veteran was notified of 
the information and evidence necessary to substantiate the 
claims for service connection and new and material evidence.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA told the 
Veteran what information he needed to provide, and what 
information and evidence that VA would attempt to obtain.  
Under these circumstances, the Board finds that VA has 
satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letter 
sent to the Veteran in October 2006, wherein VA informed the 
Veteran as to the type of evidence necessary to establish a 
disability rating or effective date.  Adequate notice has 
been provided to the Veteran prior to the transfer and 
certification of his case to the Board, and thus, compliance 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been met.  With respect to the Dingess notice 
requirements, in light of the Board's denial of the service 
connection claim, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; and (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 
 
With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicates" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

In this case, there is no duty on the part of VA to provide a 
medical examination for the Veteran's service connection 
claim, because as in Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003), the Veteran has been advised of the need to 
submit competent medical evidence indicating that he has the 
disorder in question, and further substantiating evidence 
suggestive of a linkage between his active service and his 
current disorder, if shown.  The evidence shows that the 
Veteran's rectal cancer was initially diagnosed in 2005, more 
than two decades after his discharge.  Further, rectal cancer 
is not the type of condition that is capable of lay 
observation.  In addition, although he contends that he 
developed the condition due to his presumed in-service 
exposure to herbicides, he has neither cited nor submitted 
any medical evidence that even suggests a link between the 
disease and service.  As such, there is no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran and VA is not required to afford him 
a medical examination and/or obtain a medical opinion as to 
the etiology or onset this disease.  

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 
 
Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d). 
 
Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303. 
 
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.R.F. § .303(d). 
 
A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see 
also VAOPGCPREC 7-93.  The Veteran's service record in this 
case shows that he served in the Republic of Vietnam during 
the Vietnam era. 
 
The Secretary of Veterans Affairs has determined that there 
is a presumptive positive association between exposure to 
herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  
Rectal cancer is not included in those disorders for which a 
causal connection to herbicide exposure is presumed.   
 
The Secretary of Veterans Affairs has determined that there 
is no presumptive positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. 
Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 
(Nov. 2, 1999). 
 
Therefore, service connection cannot be granted for the 
Veteran's rectal cancer as presumptively due to herbicide 
exposure. 

Notwithstanding the presumptive provisions, service 
connection for a disability based on exposure to herbicides 
may still be established with proof of direct causation.  
Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here, the Veteran's service treatment records are negative 
for a diagnosis or findings of rectal cancer.  The October 
1981 separation report of medical examination shows that 
clinical evaluation of the Veteran's anus and rectum was 
generally normal at the time of separation.  

VA records dated from December 1990 to August 2005 were 
obtained and show treatment for unrelated conditions.  

In support of his claim, the Veteran submitted private 
medical records, dated collectively from April 2005 to 
October 2005, which show that he was diagnosed with rectal 
cancer in March 2005.  The private records reflect treatment 
for the Veteran's condition, but do no provide an opinion as 
to the etiology of the rectal cancer.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for rectal cancer, and thus, the appeal is 
denied.  Initially, the Board notes that the Veteran's 
service medical records are negative for any rectal problems 
and the Veteran does not contend otherwise.  Because there is 
no evidence that the Veteran was diagnosed as having cancer, 
including of the rectum, within one year of his discharge 
from active duty, presumptive service connection as a chronic 
disease under 38 C.F.R. § 3.309(a) is not warranted.  
Moreover, the medical evidence of record shows that he was 
not diagnosed as having rectal cancer until 2005, more than 
twenty years after his discharge from active duty, and there 
is no evidence linking the condition to service.  The private 
medical records in the Veteran's file diagnose the Veteran 
with rectal cancer; however, they do not provide a medical 
nexus opinion stating that herbicides are the cause of the 
Veteran's cancer of the rectum or that said condition was 
related to his period of active service.  Thus, service 
connection may not be granted on either a direct or a 
presumptive basis.  See Stefl v. Nicholson, 21 Vet. App. 120 
(2007).

In reaching this determination, the Board does not question 
the Veteran's sincerity that he incurred this disease due to 
service, and specifically as a consequence of in-service 
exposure to herbicides.  As a lay person, however, he is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions because such matters 
require medical expertise.  See 38 C.F.R. § 3159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 494, 494-
95 (1992).  Essentially, the Veteran has not provided any 
medical evidence showing that his currently diagnosed rectal 
cancer is related to his military service or to in-service 
exposure to herbicides.    

Given the absence of competent evidence in support of the 
Veteran's claim, for the Board to conclude that the Veteran 
has rectal cancer as a result of his period of active service 
would be speculation, and the law provides that service 
connection may not be based on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1993).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection in this instance.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53

New and Material Evidence

The Veteran seeks to reopen a previously denied claim for 
service connection for a heart condition, to include 
hypertension and atherosclerosis.  A review of the record 
indicates that the Veteran was previously denied service 
connection for a heart condition by way of a rating decision 
rendered in November 1982.  The Veteran failed to file a 
Notice of Disagreement with regard to the November 1982 RO 
decision.  Therefore, the rating decision became final and 
not subject to revision upon the same factual basis.  See 38 
U.S.C.A. § 7105; see also 38 C.F.R. §§ 20.302, 20.1103.  As 
such, his claim for service connection for a heart condition 
may only be reopened if new and material evidence is 
submitted.


The Board notes that once a decision denying service 
connection becomes final, a disallowed service connection 
claim shall only be reopened and reviewed if new and material 
evidence is presented or secured with respect to the final 
claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

In the November 1982 rating decision, the RO denied the 
Veteran's claim for service connection for a heart condition, 
as there were no cardiovascular abnormalities noted in 
service.  At the time of the November 1982 rating decision 
the evidence of record included the Veteran's available 
service treatment records, which showed a diagnosis of sinus 
bradycardia in October 1981; a September 1982 VA examination 
report, in which the Veteran was noted to have hypertension; 
and an associated September 1982 VA chest X-ray, reflecting 
aortic atherosclerosis. 

In October 2005, the Veteran filed his application to reopen 
the previously denied claimed for service connection for a 
heart condition.  Specifically, the Veteran asserted that he 
was diagnosed, and had undergone treatment, for a heart 
murmur.  


In support of his application to reopen the previously denied 
service connection claim, the Veteran submitted a December 
1990 VA medical treatment record, showing treatment for chest 
pain of unknown origin and a February 1991 VA medical 
treatment record, showing treatment for an unrelated 
condition.

Subsequently, VA treatment records dated from October 2004 to 
August 2005 were obtained, which show treatment for atrial 
fibrillation beginning in November 2004.

The RO obtained the Veteran's private medical treatment 
records dated from February 2005 to October 2005.  These 
records show that the Veteran was diagnosed with atrial 
fibrillation in 2004.  A February 2005 cardiolite report 
shows that testing revealed a small apical and lateral 
ischemia.  In a February 2005 letter from his private 
physician P.K.M., M.D., MRCP, FACC, the assessment was 
chronic atrial fibrillation and possible coronary artery 
disease.  A March 2005 private echocardiogram report shows 
that the impression was severe mitral regurgitation and left 
atrial enlargement, aortic valvular sclerosis and mild aortic 
insufficiency, and right atrial enlargement.  Private 
treatment records dated in May and June of 2005 show that the 
Veteran was noted to have a tachycardic heart rate.  A letter 
from Dr. P.K.M., dated in August 2005, reflects that the 
Veteran underwent surgery for an unrelated condition and that 
he did not have any perioperative cardiac problems;  Dr. 
P.K.M stated that this indicated that the Veteran did not 
have any significant coronary artery disease.  In September 
2005, he was noted to have a past medical history significant 
for hypertension.

In support of his claim, the Veteran submitted lay statements 
from a co-worker and his County Veterans Service Officer, in 
which his observed symptoms were described.

In light of the foregoing, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for a heart condition.  The new evidence 
consisting of the VA and private medical records, dated from 
December 1990 to September 2005, collectively, is clearly new 
it was not previously of record and not previously 
considered.  It is also material, in that it is evidence 
regarding a diagnosis of atrial fibrillation.  Because there 
was no evidence of a atrial fibrillation diagnosis at the 
time of the November 1982 rating decision, this evidence is 
neither cumulative nor redundant of other evidence and raises 
a reasonable possibility of substantiating the Veteran's 
claim.  Therefore, reopening the Veteran's claim of service 
connection for a heart condition is in order.


ORDER

Service connection for rectal cancer, to include as secondary 
to herbicide exposure, is denied.

New and material evidence having been submitted, the claim 
for service connection for a heart condition is reopened.  To 
this extent and this extent only, the claim is granted.


REMAND

Unfortunately, a remand is required in this case with respect 
to the reopened claim for service connection for a heart 
condition.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  VA has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 
C.F.R. § 3.159(c).

As noted above the evidence currently of record shows that 
the Veteran has been diagnosed with heart conditions.  The 
Board notes that an October 1981 in-service X-ray shows a 
diagnosis of sinus bradycardia.  In November 2004, the 
Veteran was diagnosed with atrial fibrillation.  However, the 
evidence is negative for a medical opinion as to the etiology 
of the atrial fibrillation diagnosis or whether said 
condition was related to the in-service bradycardia diagnosis 
or to the Veteran's period of active service.


Moreover, it is unclear from the medical evidence as to 
whether the Veteran currently has any other heart disorder, 
to include hypertension or atherosclerosis.  The Board notes 
that the September 1982 VA examination report and associated 
X-ray show that he was diagnosed with aortic atherosclerosis 
and hypertension.  A March 2005 echocardiogram shows the 
presence of aortic valvular sclerosis and mild aortic 
insufficiency.  However, in an August 2005 letter, the 
Veteran's treating physician, Dr. P.K.M, that the Veteran did 
not exhibit any perioperative cardiac problems prior to an 
unrelated surgery, which the doctor stated indicated that the 
Veteran did not have any significant coronary artery disease.  
Also of note is a September 2005 private treatment record 
which shows that the Veteran had a history of hypertension.  
Thus, the record does not clearly reflect whether the Veteran 
currently has a diagnosis of hypertension or atherosclerosis 
or whether either condition are related to the in-service 
diagnosis of sinus bradycardia, or otherwise related to 
service.

While the medical records indicate that the Veteran currently 
has a diagnosed heart disorder, he has not been afforded a VA 
examination by a cardiologist to determine whether his 
diagnosed atrial fibrillation is etiologically related to the 
October 1981 in-service diagnosis of sinus bradycardia, or 
whether he currently has any other cardiac disorder, to 
include hypertension and atherosclerosis, related to this in-
service diagnosis.  Assistance by VA includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
When medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)


1.  The RO/AMC shall schedule the Veteran 
for a VA cardiology examination to assess 
the nature and etiology of the Veteran's 
current cardiological disorder(s).  The 
entire claims file and a separate copy of 
this Remand must be made available to and 
reviewed by the examiner prior to 
conducting the examination.  

The examiner is asked to identify all 
cardiac disorders found to be present.  
For any and all current cardiological 
diagnoses made, the examiner is requested 
to offer an opinion as to whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that any of 
diagnosed disorders is the result of 
disease or injury in service.  The 
examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusion.  If the 
examiner is unable to provide an opinion 
without resort to mere speculation, he or 
she should so indicate and explain why an 
opinion can not be rendered. 

2.  Upon completion of the above tasks and 
all necessary notice and assistance 
requirements, the RO shall readjudicate 
the Veteran's claims for service 
connection for a heart condition.  If 
either the benefit sought on appeal 
remains denied, provide the Veteran and 
his representative with a Supplemental 
Statement of the Case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


